Citation Nr: 0724382	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  95-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

	Appellant represented by:  Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1991 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Kansas City, Missouri, 
which denied service connection for a low back disorder.  
This case has undergone a protracted appellate history, and 
most recently, in November 2005, the Board issued a decision 
denying the veteran's claim.  Thereafter, the veteran timely 
appealed this adverse decision to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's decision and remanded the case for additional 
development and readjudication in April 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that, in light of the Court's Order, 
additional development is warranted to address the merits of 
the veteran's claim.  38 C.F.R. § 19.9 (2006).  Specifically, 
in its Order, which incorporated the parties' Joint Motion 
for Remand, the Court directed the Board to order a new VA 
medical examination for the purposes of assessing this claim.  
Huff v. Nicholson, No. 06-0656 (Apr. 10, 2007) (incorporating 
the Joint Motion for Remand, to include page 5).  In 
particular, the Court determined that the RO had improperly 
limited the scope of inquiry in a previous VA examination to 
only an assessment of the veteran's "spondylolisthesis, 
bilateral or spondylosis," rather than a global low back 
disorder, to include low back pain, and further had posed a 
confusing or otherwise inaccurately phrased question to this 
VA examiner, which inappropriately opined that it was "more 
likely than not that this [low back] condition which existed 
prior to service was aggravated by service."  Huff, supra 
(incorporating the Joint Motion for Remand, to include page 
3, 4-5).  Because of the deficiencies in this evidence noted 
by the Court, the Board must obtain a new VA medical 
examination with opinion.  

In addition, the veteran, through his attorney, has suggested 
that the RO failed to collect all pertinent evidence relating 
to his low back disorder, to include medical reports from VA 
medical facilities, records from the Social Security 
Administration (SSA), and employment records from 
Southwestern Bell Company.  See January 2007 Brief at 11-14.  
The RO must ensure that it has fully developed the 
evidentiary record and has acquired such pertinent evidence.   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2. The AMC/RO must ensure that it has all 
relevant evidence pertaining to the 
veteran's low back disorder, to include 
pertinent VA medical records (including 
those from the Kansas City, Missouri and 
Leavenworth, Kansas VA Medical Centers), 
Social Security Administration (SSA) 
records, and employment records from 
Southwestern Bell Company.

3. The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology of his low back 
disorder, to include spondylosis, 
spondylolisthesis and low back pain.  The 
physician must review the claims file and 
all pertinent medical evidence and 
indicate that s/he has done so in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
physician is requested to answer the 
following questions:
				
(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current low back 
disorder, to include spondylosis, 
spondylolisthesis and low back pain, 
began during active service or is 
causally linked to any  incident of 
service?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  In addition, "aggravation" 
for VA compensation purposes is defined 
as a permanent worsening of the 
disability.    

(b) If it is determined that the 
veteran's low back disorder pre-
existed service, is it undebatable 
that any such pre-existing low back 
disability was not aggravated during 
his active service or from any 
incident thereof? 
						
The physician is advised that aggravation 
is defined for legal purposes as a 
worsening of the underlying disease or 
disability versus intermittent or 
temporary flare- ups of symptoms during 
service and that it was a worsening that 
existed not only at the time of 
separation from service but one that 
still exists currently.

The physician is also requested to 
provide a rationale for any opinion 
expressed.  S/he is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim 
under the applicable law and regulations, 
to include 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; VAOPGCPREC 3-03; Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
if deemed applicable.  If the claim 
remains denied, the AMC/RO should issue 
an appropriate SSOC and provide an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




